REASON FOR ALLOWANCE
Claim 13-19, and 27-31 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Applicant states in the Remarks, received 10/19/21, page 7, that rewritten claim 31 is an incorporation of previously indicated objected to, but allowable claim 26 (along with all intervening claims) into previously presented independent claim 21 (i.e. claim 21 plus claims 2-8, 11, 12, and 22-26).  While newly submitted claim 31 is not the verbatim language of all those claims added together, it does represent the claims in a condensed format and with added clarity (emphasis added).  As claim 26 was previously indicated as allowable structurally over the prior art, and independent claim 31 incorporates claim 26 into claim 21 (with all the intervening claims); claim 31 is now allowable.
As independent claim 31 is allowed, so too are dependent claims 13-19 and 27-30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
10/26/21       
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711